Citation Nr: 1032294	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for anxiety disorder with panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The Board notes that the RO addressed the Veteran's claims on the 
merits (essentially reopening the previously denied claims).  
However, despite the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for PTSD and 
anxiety disorder with panic attacks are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2004 rating decision that denied service connection 
for PTSD and anxiety disorder with panic attacks was not appealed 
and is final.

2.  Some of the evidence received since that April 2004 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.

3.  Some of the evidence received since that April 2004 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for anxiety disorder with panic attacks.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for anxiety disorder 
with panic attacks.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claims for 
service connection for PTSD and anxiety disorder with panic 
attacks and the need to remand the claims on the merits for 
additional evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD and anxiety disorder with panic 
attacks was previously denied by rating decision in April 2004.  
The claim for service connection for PTSD was denied because 
there was insufficient evidence to corroborate the Veteran's 
claimed stressor.  The claim for service connection for anxiety 
disorder with panic attacks was denied because there was no 
evidence to show that the condition was directly related to the 
Veteran's military service.

The evidence received subsequent to the April 2004 rating 
decision includes a June 2006 statement from a fellow service 
member recalling the stressful event reported by the Veteran, as 
well as unit records showing the fellow service member and the 
Veteran served together.  Also, a September 2006 treatment record 
from a VA psychiatrist indicates that the Veteran has major 
depression and has suffered from depression since leaving 
service. 

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence relates to unestablished 
facts and raises a reasonable possibility of substantiating the 
claims.  Thus, such evidence is new and material, and the claims 
for service connection for PTSD and anxiety disorder with panic 
attacks are reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for anxiety disorder with panic 
attacks is reopened.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for PTSD and anxiety 
disorder with panic attacks on the merits.

Initially, the Board notes that the Veteran is claiming service 
connection for PTSD, which, in some instances, requires that the 
stressor alleged by the Veteran to have caused PTSD be verified.  
See 38 C.F.R. § 3.304 (2009).  In this case, the Veteran alleges 
that he and another soldier were ordered to remove a misfired 
mortar round from a mortar tube, attempt to refire the mortar 
round, and when the round again misfired remove the mortar round 
a second time.  The Veteran has submitted a statement from a 
fellow service member who was present during this incident.  
Service records verify that this service member served in the 
same unit as the Veteran at the same time.  Therefore, the 
Veteran's claimed stressor - that he had to twice remove a 
misfired mortar round from a mortar tube - has been corroborated.  

Multiple opinions have been offered as to whether the Veteran has 
PTSD or some other psychiatric disability, and some medical 
professionals have offered diagnoses of PTSD.  A VA examination 
was ordered so that all the relevant information could be 
reviewed and an opinion offered as to current diagnosis and if 
any diagnosed psychiatric disorder was related to service.  The 
VA psychologist diagnosed generalized anxiety disorder and noted 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD.  The psychologist did not address whether generalized 
anxiety disorder was related to the Veteran's service.  Thus, 
further medical opinion is necessary in this case.  Moreover, 
given the conflicting diagnoses in this case, examination by a 
psychiatrist would be appropriate.  

The Board finds that a new VA examination, by a psychiatrist, is 
necessary in order to determine the nature and etiology of any 
current psychiatric disorder.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the VA Medical Center in Albuquerque, 
New Mexico and the Santa Fe, New Mexico VA 
Outpatient Clinic dating since October 2008.

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, and 
to obtain an opinion as to whether any such 
disorders are possibly related to service.  
The claims file must be provided to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present as 
well as a mental status examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the psychiatrist 
should clearly identify all psychiatric 
disorders found.  With respect to each 
diagnosed psychiatric disability (other than 
personality disorders), the psychiatrist 
should opine as to whether it is more likely, 
less likely, or at least as likely as not (50 
percent probability or greater) that the 
current psychiatric disability arose during 
service or is otherwise related to any 
incident of service, including the incident 
with a misfired mortar described by the 
Veteran.  If the Veteran is diagnosed with 
PTSD, the examiner should indicate whether 
such diagnosis is related to the misfired 
mortar incident and whether such stressor is 
sufficient under the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) guidelines to cause 
PTSD.  A rationale for all opinions expressed 
should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


